Title: From George Washington to Bushrod Washington, 10 January 1787
From: Washington, George
To: Washington, Bushrod



My Dear Bushrod,
Mount Vernon 10th Jany 1787.

I condole most sincerely with you, my Sister & family, on the death of my Brother. I feel most sensibly for this event; but resignation being our duty, to attempt an expression of my sorrow

on this occasion would be as feebly described, as it would be unavailing when related.
If there are any occasional services which I can render my Sister or any of you, I shall have great pleasure in the execution. If I could discharge the duties of an Executor, I would undertake the trust most chearfully; but in truth I am not in a situation to do this. Already I am so much involved in, & so perplexed with other peoples affairs, that my own are very much unattended to. Happily, there is not the least occasion of my assistance in the administration of your deceased Father’s Estate—Your competency alone is sufficient—for this purpose—when joined by that of my Sister & your brother, the task will be easy. It may be an alleviating circumstance of my brother’s death, that his affairs fall into such good hands, & that each of you have dispositions & capability to do what is proper.
I hope this letter will find my Sister in a better situation than when your’s left her. Every good wish of this family is offered for it, & the sincerest regard for you all. With unfeigned Affection I am &c.

G: Washington


P.S. Mr Lear is returned from the Western Country. In consequence of my request to Majr Freeman, to advance Mr Smith’s fees for the Suit depending on accot of your Lands in Fayette Coty, he has sent me the enclosed, which I forward that you may know how that matter stands. G: W——n

